Citation Nr: 0107635	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1953 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
residuals of a back injury.  In May 1999 this matter was 
remanded to the RO to schedule the veteran for a hearing 
before a member of the Board at the RO on the issue of 
entitlement to service connection for residuals of a low back 
injury.  In July 2000 a hearing was held at the St. 
Petersburg, Florida RO, before C.W. Symanski, who is the 
member of the Board rendering the determination in this claim 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).  

Also certified for appeal is the issue of entitlement to a 
waiver of recovery of an overpayment of pension benefits in 
the amount of $8,643.  This issue will be addressed in a 
separate decision.  


REMAND

The veteran contends that he injured his back playing high 
school football and had a pre-existing low back disability 
when he entered service in 1953.  He claims that service 
connection for residuals of a low back injury is warranted 
because he reportedly reinjured his back during service, thus 
aggravating his pre-existing low back disability.  

Private treatment records dated prior to the veteran's 
entrance into service, showed that in January 1948 x-rays 
were reported to show erosion of the superior anterior 
margins of L2-3, and L3-4 and a pedicle cleft of the 5th 
lumbar.  The diagnosis was congenital anomaly with 
questionable osteochondritis of the lumbar vertebrae.  On an 
x-ray taken in January 1948, the diagnosis was vertebral 
epiphysitis, and the examiner noted a moderate scoliosis with 
the apex of the convexity at about the 7th thoracic vertebra 
and pointed toward the right.  There was marked involvement 
of the secondary epiphyses in the lower thoracic and upper 
lumbar vertebrae.  In March 1950 an x-ray showed marked 
sclerosis and irregularity of the vertebral margins in the 
lower half of the dorsal spine, and the findings suggested a 
moderately advanced juvenile epiphysitis.  Definite Schmorl's 
nodes were seen.  
An x-ray dated in May 1950 showed a spina bifida occulta in 
the 1st sacral segment.  

Service medical records show that on pre-induction 
examination in April 1953 it was noted that the veteran had a 
history of a back injury in 1948 that was "asymptomatic".  
In April 1955 it was noted that he had a mild degree of 
scoliosis.  An x-ray of the lumbar spine dated in April 1955 
showed that the anterior superior aspects of the bodies of L3 
and L4 had small defects similar to Schmorl's nodes, and the 
examiner opined that the findings were "not the changes of 
an epiphysitis".  In April 1995 it was noted that he had a 
lateral deviation of the spine, less than 1".  On a profile 
dated in April 1955 it was noted that the veteran was 
considered unfit for full duty due to idiopathic scoliosis.  
On separation examination in July 1955 it was noted that an 
x-ray showed a "chipped vertebra, lumbar region".  

Thus, the record reflects that the veteran had a back injury 
as well as lower back pathology that pre-existed his service, 
however any such pathology was found to be "asymptomatic" 
upon his entry into service.  Service medical records reflect 
that the veteran was later discharged due to his back, and an 
x-ray at separation showed a chipped vertebrae in the lumbar 
region.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  At this point it is unclear as 
to whether there was any aggravation (increase in disability) 
of any pre-existing low back disability.  The veteran should 
therefore be scheduled for a VA examination to clarify the 
matter.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his low back disability since February 
1999.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature of his low back disability.  
The claims folder, including any 
additional treatment records associated 
with the file, must be available for 
review by the examiner prior to 
evaluating the veteran.  The examiner 
should obtain current x-rays of the 
veteran's low back.  The examiner should 
then 

a.  Clarify the current diagnosis 
for the veteran's low back 
disability.  

b.  After reviewing the service 
medical records, render an opinion 
as to the proper diagnosis(es) for 
the veteran's low back disability 
before and during service.  The 
opinion should include an attempt to 
reconcile the various diagnoses of 
record.

c.  The examiner should then 
indicate whether it is at least as 
likely as not that the low back 
disability which existed prior to 
service increased in severity during 
his period of service.  

The examiner should explain the rationale 
for any opinions expressed.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


